Citation Nr: 1210023	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  11-34 016	)	DATE
	)
	)


THE ISSUE

Whether an August 1999 Board of Veterans' Appeals decision which denied entitlement to compensation for a spinal disability under the provisions of 38 U.S.C.A. § 1151 should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issues of entitlement to effective dates earlier than October 11, 2002, for the award of compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of paraganglioma and special monthly compensation based upon the need for aid and attendance and entitlement to an all-terrain vehicle (John Deere Gator) under the provisions of an independent living program are addressed in separate decisions.)


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The moving party is a Veteran who served on active duty from November 1954 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) by a motion dated in December 2011.  The moving party and his service representative were notified of the 30-day period to submit additional information as to this matter on December 29, 2011.  In correspondence dated January 11, 2011, the Veteran's service representative reported that they had no additional response to submit.


FINDINGS OF FACT

1.  An August 31, 1999, Board decision denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

2.  The August 31, 1999, Board decision was appealed to, and affirmed by, the United States Court of Appeals for Veterans Claims (Court).


CONCLUSION OF LAW

The Veteran's motion to revise the Board's August 31, 1999, decision denying entitlement to compensation for a spinal disability under the provisions of 38 U.S.C.A. § 1151 is not permitted as a matter of law.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the United States Court of Appeals for Veterans Claims (Court) has found that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2002).

All final Board decisions are subject to revision pursuant to 38 U.S.C.A. § 7111 except decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b) (2011).

In the motion at hand the moving party asserts that the August 1999 Board decision applied an incorrect legal standard in the adjudication of his claim.  He asserts that the Board applied a standard requiring a showing of negligence or fault for his claim under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) which was incorrect for his claim filed prior to October 1, 1997.  He contends, in essence, that references in the August 1999 decision concerning the application of 38 U.S.C.A. § 1151 to claims before and after October 1, 1997, indicate an incorrect standard was applied in his case.  

The August 31, 1999 Board decision denied entitlement to compensation for a spinal disability under the provisions of 38 U.S.C.A. § 1151.  Public records show the moving party appealed that decision to the Court, and that the Court, on August 1, 2002, affirmed the Board's August 1999 decision.  A motion for panel decision was denied on October 4, 2002.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) dismissed an appeal for lack of jurisdiction on December 19, 2003.

The pertinent regulation specifically provides that for issues decided in a Board decision which have been appealed to and decided by a court of competent jurisdiction, those issues are not subject to collateral attack through a CUE motion pursuant to 38 C.F.R. § 20.1400.  Accordingly, as the issue decided in the August 31, 1999 Board decision concerning entitlement to compensation pursuant to 38 U.S.C.A. § 1151 was, in this case, appealed to a decided by a court of competent jurisdiction, namely the Court, the Board must dismiss this motion.


ORDER

The motion for revision of the August 31, 1999, Board decision on the grounds of clear and unmistakable error is dismissed .





                       ____________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



